Case 8:20-cv-02060-CEH-JSS Document 19 Filed 11/11/20 Page 1 of 2 PageID 128



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA

 SYMBOLOGY INNOVATIONS, LLC,
                                                      Civil Action No.: 8:20-cv-02060
             Plaintiff,

       v.

 NOZZTEQ INC.,

             Defendant.

                             JOINT NOTICE OF SETTLEMENT

       The parties, by and through their undersigned counsel, submit this joint notice of

settlement. The Parties reached a resolution of this matter on November 10, 2020. The Plaintiff

will file with this Court a notice of voluntary dismissal with prejudice upon execution of the

parties’ settlement agreement. The Parties therefore respectfully request entry of a 60-day order in

accordance with Local Rule 3.08.

       Respectfully submitted this 11th day of November, 2020.

 SAND, SEBOLT & WERNOW CO., LPA                   GRAYROBINSON, P.A.

 /s/ Howard L. Wernow                         /s/ Cole Carlson
 Howard L. Wernow, B.C.S.                     Cole Carlson
 Florida Bar No. 107560                       Florida Bar No.: 112863
 Aegis Tower – Suite 1100                     Stefan V. Stein
 4940 Munson Street NW                        Florida Bar No.: 300527
 Canton, Ohio 44718                           GrayRobinson, P.A.
 Telephone: 330-244-1174                      401 East Jackson Street, Suite 2700
 Facsimile: 330-244-1173                      Tampa, Florida 33602
 Email: howard.wernow@sswip.com               Telephone: (813) 273-5000
                                              Facsimile: (813) 273-5145
 Board Certified in Intellectual Property Law Primary Email Address:
 by the Florida Bar                           cole.carlson@gray-robinson.com
                                              stefan.stein@gray-robinson.com
 ATTORNEY FOR PLAINTIFF                       Secondary Email Address:
                                              jessica.gonzalez@gray-robinson.com

                                                  ATTORNEYS FOR DEFENDANT
Case 8:20-cv-02060-CEH-JSS Document 19 Filed 11/11/20 Page 2 of 2 PageID 129




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing document

has been served on November 11, 2020, to all counsel of record who are deemed to have consented

to electronic service via the Court’s CM/ECF system.



                                                    /s/ Cole Carlson
                                                     Cole Carlson

/162970/2#42745930 v1
